                 Case 1:20-mj-01103-RER Document 2 Filed 11/19/20 Page 1 of 2 PageID #: 49
$2 5HY $UUHVW:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                        IRUWKH
                                                          Eastern District of New York
                                                      BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                                   &DVH1R    0-
                          ;,1-,$1* -,1
                    DOVR NQRZQ DV ³-XOLHQ -LQ´



                               Defendant


                                                           $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         ;LQMLDQJ -LQ DOVR NQRZ DV -XOLHQ -LQ                                                                
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW             u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                            u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                  u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ         u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV

  &RQVSLUDF\ WR &RPPLW ,QWHUVWDWH +DUDVVPHQW  86&   86& $  %

  8QODZIXO &RQVSLUDF\ WR 7UDQVIHU 0HDQV RI ,GHQWLILFDWLRQ  86&  D  DQG  I




'DWH           9
                                                                                                 Issuing officer’s signature
                                                                                                                   sign

&LW\DQGVWDWH         %URRNO\Q 1<                                                           +RQ 5DPRQ ( 5H\HV -U
                                                                                                   Printed name and title


                                                                        5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                                DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                                 

'DWH
                                                                                                Arresting officer’s signature



                                                                                                   Printed name and title
                 Case 1:20-mj-01103-RER Document 2 Filed 11/19/20 Page 2 of 2 PageID #: 50
$2 5HY $UUHVW:DUUDQW 3DJH




                       7KLVVHFRQGSDJHFRQWDLQVSHUVRQDOLGHQWLILHUVSURYLGHGIRUODZHQIRUFHPHQWXVHRQO\
                       DQGWKHUHIRUHVKRXOGQRWEHILOHGLQFRXUWZLWKWKHH[HFXWHGZDUUDQWXQOHVVXQGHUVHDO

                                                      (Not for Public Disclosure)

1DPHRIGHIHQGDQWRIIHQGHU
.QRZQDOLDVHV
/DVWNQRZQUHVLGHQFH
3ULRUDGGUHVVHVWRZKLFKGHIHQGDQWRIIHQGHUPD\VWLOOKDYHWLHV


/DVWNQRZQHPSOR\PHQW
/DVWNQRZQWHOHSKRQHQXPEHUV
3ODFHRIELUWK
'DWHRIELUWK
6RFLDO6HFXULW\QXPEHU
+HLJKW                                                                :HLJKW
6H[                                                                   5DFH
+DLU                                                                  (\HV
6FDUVWDWWRRVRWKHUGLVWLQJXLVKLQJPDUNV



+LVWRU\RIYLROHQFHZHDSRQVGUXJXVH


.QRZQIDPLO\IULHQGVDQGRWKHUDVVRFLDWHV(name, relation, address, phone number)


)%,QXPEHU
&RPSOHWHGHVFULSWLRQRIDXWR


,QYHVWLJDWLYHDJHQF\DQGDGGUHVV


1DPHDQGWHOHSKRQHQXPEHUV RIILFHDQGFHOO RISUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)



'DWHRIODVWFRQWDFWZLWKSUHWULDOVHUYLFHVRUSUREDWLRQRIILFHU(if applicable)
